Citation Nr: 0524436	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  97-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating for herniated disc 
disease with spinal stenosis and discospondylosis of the 
lumbosacral spine in excess of 40 percent. 

2.  Entitlement to an initial rating for a left foot 
disability in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1979 
to January 1995.

This appeal arises from a May 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted service connection and a noncompensable 
evaluation for residuals of a fracture of the left 5th 
metatarsal; and from an April 1996 decision of the RO in 
Manila, Philippines, that granted entitlement to service 
connection for lumbosacral strain and assigned an initial 10 
percent rating.  Both ratings were made effective from 
January 12, 1995.  The April 1996 decision also increased the 
initial evaluation for the left metatarsal fracture to 10 
percent.  In August 1997, the RO raised the initial 
evaluation for the lumbosacral spine disability to 40 
percent, effective January 12, 1995.  These decisions were 
all made effective from January 12, 1995.  

Jurisdiction over the veteran's claims now resides with the 
Columbia, South Carolina RO.

In testimony at a hearing in December 1996, the veteran 
withdrew his notice of disagreement with decisions denying 
service connection for shoulder and abdominal pain.  These 
issues are, therefore, no longer in appellate status.  
38 C.F.R. § 20.204 (2003 & 2004).

In a rating decision issued in August 1997, the RO assigned a 
40 percent rating for lumbosacral strain effective from 
January 12, 1995, and added a herniated disc disease with 
spinal stenosis and discospondylosis of the lumbosacral spine 
and residuals of a thoracic spine fracture with disc disease 
and osteoarthritis.  

In February 2000, the RO granted a separate 10 percent rating 
for thoracic spine arthritis.  This rating appears to include 
the disability previously characterized as residuals of a 
thoracic spine fracture with disc disease and osteoarthritis.  
Because the veteran has not voiced any dissatisfaction with 
the separate 10 percent rating for the thoracic spine, the 
Board deems this issue to not be on appeal. 

Inasmuch as a higher evaluation is potentially available for 
the lumbar spine, and as the issue of an increased rating was 
already in appellate status at the time of the August 1997 
rating action, the Board will consider entitlement to a 
higher initial rating for the lumbar spine for the entire 
appeal period.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2002, the Board undertook development of the 
evidence.  The regulation authorizing the Board to perform 
such development was subsequently invalidated.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003, the Board remanded 
the case to the RO for additional development. 

In April 1996, the veteran reported that the service-
connected left foot had altered his gait, which affected his 
knees.  The RO has not addressed the claim for service 
connection for knees disabilities.  This is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected lumbar spine disability has been 
manifested throughout the appeal period by increased lumbar 
lordosis, paraspinal muscle spasm, lumbar tenderness, three 
severe attacks of low back pain in one year requiring at 
least 5 days of rest, positive straight leg raising test, 
continuous back pain, and lumbar range of motion to 60 
degrees of flexion, to 30 degrees of extension, to 30 degrees 
of lateral bending, and to 45 degrees of rotation with pain 
throughout the range of motion.  

2.  The neurologic impairment from the back disability 
consists of no more than moderate incomplete paralysis of the 
left deep peroneal nerve.  

3.  The residuals of a left 5th metatarsal fracture are 
manifested by a painful margin of the left foot and 
limitation of motion of the left ankle to 10 degrees in 
dorsiflexion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent schedular rating 
for herniated disc disease with spinal stenosis and 
discospondylosis of the lumbosacral spine are met from 
January 12, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an initial schedular rating higher than 
10 percent for residuals of a left 5th metatarsal fracture 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.44, 
4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in July 2001, November 2002, April and March 2004.  The 
Board provided additional information in its October 2003 
remand.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claims and told him of the 
evidence needed to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The April 2004 letter specifically told 
him to submit any evidence that he has concerning his claims.  
The April 2004 letter asked the veteran to identify any 
private medical records and authorize VA to obtain those 
reports.  The veteran did not respond. 

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 124-5 (2005).  A sufficient remedy is provided if 
the Board ensures that the correct notice is ultimately 
provided by remanding the case.  The Board provided this 
remedy through its October 2003 remand.

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or elsewhere in 
the record.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).

Background

The veteran's service medical records (SMRs) contain a March 
1984 X-ray that shows anterior wedging of T12, felt to be 
incidental to weight lifting.  Mechanical low back pain was 
assessed.  Thereafter, flare-ups of mechanical low back pain 
were noted at various times.  

The SMRs also reflect a left 5th metatarsal fracture in June 
1991.  The veteran re-injured the site in November 1991.  In 
April 1992, an X-ray showed non-union.  Treatment included 
internal fixation with an appliance.  The site remained 
painful to palpation in January and February 1994, at which 
time, a military podiatrist noted that the fixation appliance 
should be removed. 

In May 1995, the Washington D.C. RO granted service 
connection for left 5th metacarpal fracture and assigned a 
noncompensable rating effective from January 12, 1995, under 
Diagnostic Code 5284.  

A June 1996 VA examination report reflects complaints of left 
foot and low back pain.  X-rays of the left foot showed a 
healed fracture with metallic screw in the left 5th 
metatarsal, discospondylosis of the lumbar spine, and an old 
wedge fracture at T11 with disc disease and osteoarthritis, 
possibly traumatic.  The VA examiner noted a healed, non-
tender left foot scar, tenderness at the left ankle on 
dorsiflexion, and lumbosacral spine tenderness on flexion.  
The left ankle was limited to 10 degrees of dorsiflexion, 
compared to 20 degrees on the right.  The diagnoses were 
discospondylosis of the lumbar spine and old wedge fracture 
at T11 with disc disease and osteoarthritis.  

In a September 1996 notice of disagreement (NOD), the veteran 
reported that his left foot limited standing and walking and 
that the site was painful, especially if anything struck the 
foot, which also caused his back to catch. 

In December 1996, the veteran testified before an RO hearing 
officer that private doctor and a physical therapist felt 
that his left foot or his thoracic spine could be causing his 
lower back pain.  He testified that the head of the fixation 
screw in his left foot caused a painful area around the 
screw.  

A January 1997 VA orthopedic examination report reflects 
increased lumbar lordosis, paraspinal muscle spasm, and 
lumbar tenderness.  The veteran could not perform range of 
motion exercises due to pain on motion.  The examiner felt 
that there was objective evidence of pain.  The examiner gave 
diagnoses of low back pain and history of lumbar disc 
disease; and, status post fracture with internal fixation of 
the left 5th metatarsal.  The examiner reviewed Dr. Bate's 
report, and noted that the spine was currently flaring up, 
suggesting a disc herniation problem.  An MRI was recommended 
for the low back and removal of the screw was recommended for 
the left foot.  

In January 1997, Dr. Bate reported that the veteran had three 
severe attacks of back pain in 1996, each of which required 
at least 5 days of rest.  Tests showed positive straight leg 
raising test, positive tripod sign (a seated patient will 
extend at the waist and lean back on his hands when asked to 
extend the legs when sciatic tension or tight hamstrings are 
present), positive jump sign (palpation of the tender area 
causes the patient to jump, rather than squirm, because of 
lowered pain threshold), negative valsalva, and negative 
Hoover sign.  Therapy was administered because of these 
symptoms and the veteran underwent 7 such therapy sessions.  
Additional therapy was recommended.  

Other treatment records from Dr. Bate note muscle spasm over 
the erector spinae.  

A January 1997 magnetic resonance imaging (MRI) report from 
St Luke's Medical Center reflects L4-5 disc herniation and 
Schmorl's nodes at L2 and L4.

In September 1997, the veteran reported that the left foot 
was so painful that he could not shop.  

The veteran underwent a neurology compensation examination in 
August 1999.  He reported multiple episodes of back pain that 
kept him in bed for a few days.  The back pain did not 
radiate to either leg, but he did report intermittent 
stinging and numbness in the anterior thighs, worse on the 
right.  He denied weakness, bowel or bladder trouble, or 
erectile dysfunction.  The neurologist noted tenderness at 
T3, T10, and at L3 with significant paraspinal muscle spasm.  
Motor strength was full throughout the upper and lower 
extremities.  Paresthesia was found at both anterior thighs.  
Straight leg raising test was positive on the left.  Deep 
tendon reflexes were 2+ at the right ankle and 1+ at the 
left.  Hoffman's sign was positive on the right.  Babinski's 
sign was negative.  There was a small scar on the left foot 
and tenderness at the distal metatarsal joint.

The impression was continuous back pain, burning paresthesia 
in the anterior thighs, suspected S1 radiculopathy, and 
significant muscle spasm.  Compression fracture at unknown 
level in thoracic spine was suspected and X-rays were ordered 
because thoracic pain.  Cervical radiculopathy was suspected.  
Finally, left foot traumatic arthritis due to previous trauma 
was also suspected.

In an addendum, the neurologist noted that cervical spine X-
rays were normal, but that mild degenerative changes were 
shown in the thoracic spine.  X-rays of the lumbosacral spine 
were normal.

The veteran underwent a VA orthopedic examination in October 
1999.  The examiner, an osteopath, reviewed the claims file 
and noted full range of motion of the lumbar spine in all 
planes and full range of motion of the left foot.  The 
examiner noted that September 1999 X-rays showed that the 
left 5th metatarsal screw was in place, a healed fracture of 
the metatarsal, and a valgus left great toe.  The examiner 
noted that the veteran's gait was normal.  

In a rating decision issued in February 2000, the RO granted 
service connection for residuals of fracture of the thoracic 
spine with traumatic arthritis and assigned a 10 percent 
rating under Diagnostic Code 5010-5291 effective from August 
7, 1999.

The veteran underwent an orthopedic examination in March 
2001.  The examiner reviewed the medical history and noted 
diffuse tenderness and exquisite pain throughout the back.  
Axial loading of the spine produced pain.  Rotation of the 
shoulders and pelvis produced back pain.  Straight leg 
raising test produced pain at less than 30 degrees.  The 
veteran was rather histrionic during the examination and had 
all of the Waddell signs.  X-rays showed mild spondylosis of 
the lower thoracic spine with mild scoliosis but no fracture 
and mild spondylosis of the lumbar spine with no fracture.  
X-rays also showed a screw in place at the first [sic] 
metatarsal with anatomic alignment and minimal degenerative 
changes of the first [sic] metatarsal phalangeal joint.  

During a December 2004 VA examination, the veteran reported 
constant back pain with flare-ups occurring once or twice per 
month.  He had not missed any work due to flare-ups and felt 
that the pain affected his mood more than his work.  He 
denied bowel, bladder, erectile, or radicular symptoms.  He 
used a cane but no other brace.  Back pain made caring for 
his feet difficult, as well as donning socks and shoes.  He 
denied that any MD had ever ordered bed rest.  

The veteran claimed chronic local pain over the left 5th 
metatarsal and in the lateral edge of the foot.  It 
interfered with normal activities, but not with his 
occupation.  

The examiner found exquisite tenderness over the midline of 
the back and in the lower paraspinal muscles.  Range of 
motion was to 60 degrees of flexion with pain throughout, 
evidenced by moaning, grimacing, and hyperventilating.  
Extension was to 30 degrees without pain.  Lateral bending 
was to 30 degrees in either direction with pain throughout, 
as evidenced by guarding, rigidity of movement, and moaning.  
Rotation was to 45 degrees with pain at the limits.  The 
veteran could not perform repetitive range of motion 
exercises because of weakness and pain.  Axial loading was 
painful.  Deep tendon reflexes were normal and equal.  The 
left foot had decreased sensation in the deep peroneal 
pattern and the extensor hallucis longus (EHL) had 4/5 
strength.  Remainder of motor and sensory examination was 
normal.  

The base of the left 5th metatarsal was tender to palpation.  
The incision was well healed and barely noticeable.  The left 
ankle had full, pain-free range of motion.  The left first 
metatarsal phalangeal joint was pain-free; however, pain 
progressed through these joints to the 5th metatarsal 
phalangeal join, which had significant pain and guarding 
during manipulation.  The veteran had an exaggerated antalgic 
gait to both sides.  He relied heavily on a cane and 
hyperventilated when rising from a chair and while walking.  
Old X-rays were reviewed.  

The impression was low back pain due to degenerative disc 
disease possibly related to spinal stenosis and scoliosis.  
Waddell's signs, equivalent to non-organic pain generators, 
were multiple.  The examiner felt that the left foot hardware 
should not be symptomatic and that left foot X-rays revealed 
no source of pain.  The examiner felt that back and foot pain 
did not significantly limit function or working.  EHL 
weakness and left peroneal sensory deficit demonstrated 
subtle radiculopathy, which was attributable to lumbar 
stenosis, which, in turn, could cause increased pain that 
limited ability to function on the job and with activities of 
daily living.

Disability Ratings

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the veteran has appealed the initial ratings assigned 
after service connection is established, the Board must 
distinguish the case from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

VA regulations require that disability evaluations be based 
upon examination reports that take into account the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with joint or periarticular 
pathology that produces disability warrants at least the 
minimum compensable rating for the joint.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

Lumbar Spine Rating

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria, it would not have a retroactive effect, and could 
be applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  An incapacitating attack is defined as a period 
of physician prescribed bed rest.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003. That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292. He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate.  38 C.F.R. § 4.14.

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.


The veteran's lumbar spine disability is currently rated 
under Diagnostic Code 5295.  Because 40 percent is the 
maximum rating offered under that diagnostic code, the Board 
need not discuss the rating further; however, the Board will 
consider a rating for intervertebral disc syndrome under 
Diagnostic Code 5293.  

The service-connected lumbar spine disability has been 
manifested throughout the appeal period by signs and symptoms 
such as increased lumbar lordosis, paraspinal muscle spasm, 
lumbar tenderness, three severe attacks of low back pain in 
one year requiring at least 5 days of rest (although not, 
apparently, physician prescribed), positive straight leg 
raising test, continuous back pain, burning paresthesia in 
the anterior thighs, diffuse tenderness and exquisite pain, 
lumbar range of motion to 60 degrees of flexion, to 30 
degrees of extension, to 30 degrees of lateral bending, and 
to 45 degrees of rotation.  The veteran could not perform 
repetitive range of motion exercises because of weakness and 
pain.  The left foot had decreased sensation in the deep 
peroneal pattern and the extensor hallucis longus (EHL) had 
4/5 strength.  Not shown is bowel dysfunction, bladder 
dysfunction, or erectile dysfunction. 

Comparing those symptoms to the criteria of Diagnostic Code 
5293 (effective prior to September 23, 2002), the Board finds 
that the criteria for a 60 percent rating are more nearly 
approximated.  Intervertebral disc syndrome was pronounced.  
Sciatic neuropathy or symptoms compatible with radiculopathy 
were shown throughout this period.  Such symptoms include 
constant back pain, significant muscle spasm as well as 
sensory and motor deficits with little, if any, relief.  The 
Board finds that the criteria of a 60 percent rating under 
Diagnostic Code 5293 are more nearly approximated throughout 
the appeal period.  

Under the revised version of Diagnostic Code 5293, and the 
recoded version of that diagnostic code, the maximum rating 
based on incapacitating attacks is 60 percent, thus, a higher 
evaluation is not available on that basis. 

Rating the disability on the basis of its combined neurologic 
and orthopedic effects, no version of the rating criteria 
provide for more than a 40 percent rating for limitation of 
motion.  A higher rating would require ankylosis.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing Dorland's Illustrated Medical Dictionary 
(28TH Ed. 1994) at 86.).

Because the veteran has pain throughout the range of back 
motion, his limitation can be classified as "severe" under 
the old criteria of Diagnostic Code 5292, or limitation of 
forward flexion to 30 degrees under the new criteria.  DeLuca 
v. Brown; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Since he retains 
the ability to move his spine, a rating for ankylosis is not 
warranted.

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine, the Board notes that the 
December 2004 examination provided the most complete 
description of that impairment.  If showed disability 
involving burning paresthesia and decreased sensation in the 
deep peroneal pattern on the left.

Under Diagnostic Code 8523, ratings from noncompensable to 30 
percent are available for impairment of the anterior tibial 
(deep peroneal) nerve.  A 30 percent rating requires complete 
paralysis, which is loss of dorsal flexion of the foot.  A 
20 percent evaluation requires severe incomplete paralysis of 
the peroneal nerve and a 10 percent evaluation requires 
moderate incomplete paralysis of the peroneal nerve.  A zero 
percent rating is warranted for mild incomplete paralysis of 
the peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8523 
(2004).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that the 
criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  38 C.F.R. § 4.124(a).  

Where the nerve impairment is, as in this case, wholly 
sensory, the disability is to be evaluated as mild or, at 
most, moderate.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8510 (2004).

Accordingly, no more than a moderate, or 10 percent, rating 
is warranted for the neurologic impairment attributable to 
the back disability.  The Board has noted the examination 
reports of an antalgic gait on both sides during the most 
recent examination, but the examiner did not find any 
neurologic impairment to explain this gait pattern.  

The evaluation afforded under the old criteria 60 percent 
(plus the 10 percent rating for thoracic spine arthritis) is 
higher than that which could be provided under the new 
criteria (40 percent for orthopedic impairment and 10 percent 
for neurologic impairment).  The disability is, therefore, 
evaluated under the old criteria.  

Left Foot Rating

The osseous abnormalities incident to trauma or disease, such 
as malunion with deformity throwing abnormal stress upon and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of recovery with development of permanent residuals.  

With shortening of a long bone, some degree of angulation is 
to be expected; the extent and direction should be brought 
out by X-ray and observation.  The direction of angulation 
and extent of deformity should be carefully related to strain 
on the neighboring joints, especially those connected with 
weight bearing.  38 C.F.R. § 4.44 (2004).

The residuals of a left 5th metatarsal fracture are 
manifested by complaint of pain at the fracture site, which 
is along the left margin of the sole of the left foot, and 
limitation of motion of the left ankle.  There is no evidence 
of malunion, shortening of a bone, deformity of the bone, or 
related strain on neighboring joints.  A 10 percent rating is 
in effect under Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  See 
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2004).  

Comparing the manifestations to the rating criteria, the 
Board finds that the criteria for a moderately severe left 
foot injury are not more nearly approximated.  While the 
rating schedule does not provide any guidance with which to 
distinguish a moderate injury from a moderately severe or 
severe injury, the Board, as a finder of fact must do so.  In 
this case, there is evidence of limitation of motion of the 
left ankle as well as some objective evidence of a painful 
area over the left 5th metatarsal, which cause difficulty in 
walking long distance and standing for a length of time; 
however, the veteran does not need to stand or walk 
excessively at his job.  Therefore, the Board finds that the 
left foot disability does not more nearly approximate the 
criteria for a rating greater than 10 percent.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The claim 
of entitlement to an initial rating greater than 10 percent 
for residuals of a left 5th metatarsal fracture must be 
denied  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities on appeal have not been shown, 
or alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  On the most 
recent examination it was specifically noted that the back 
disability was not significantly limiting the veteran's 
ability to do his job.  There have been no reports that the 
metatarsal fracture interferes with his employment.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

An initial 60 percent rating for intervertebral disc syndrome 
of the lumbar spine is granted, effective January 12, 1995.  

An initial rating higher than 10 percent for residuals of a 
left 5th metatarsal fracture is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


